DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Initiated Interview Summary
In view of prior-art search, Examiner initiated the interview on 8/1/2022 and proposed to file terminal disclaimer (TD) to overcome double patenting issue with parent application which was allowed. Applicant confirmed acceptance and filed TD on 8/6/2022.

Allowable Subject Matter
Claims 1-20 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 8 (similarly for 1 and 15), the terminal disclaimer is filed to overcome double patenting issue and the references of record cited in this application and parent application, either singularly or in combination, do not teach or suggest at least: 
“An electronic device, comprising:
a display;
a processor operatively connected to the display; and
a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to:
analyze a first video to identify any characters included in the first video; display one or more icons representing one or more characters identified in the first video via the display;
receive a first user input selecting a first icon representing a first character from among the one or more icons;
based on the first user input, select image frames of the first video that include the first character from among image frames included in the first video; and generate a second video including the selected image frames, wherein selecting the image frames including the first character further comprises:
detecting whether a first image from among the selected image frames includes:
a first character displayed singly, or the first character with a second character different from the
first character, wherein generating the second video further comprises:
in response to detecting the first image includes the first character displayed
singly, inserting the first image into a starting portion or an ending portion of the second video.”  in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175